DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 9/15/2021 are acknowledged and have been fully considered.  Claims 1-5, 7-13, 17-19, and 21-29 are now pending.  Claims 6, 14-16, and 20 are canceled; claims 1-2, 7, and 17-18 are amended; claims 21-25 are withdrawn; claims 26-29 are new.
Claims 1-5, 7-13, 17-19, and 26-29 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 17-19, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 17, and 18 recite the phrase “tocopherol mixed”.   It is not clear if the claim is reciting that the compositions include mixed tocopherols (i.e. Vitamin E) or if the composition is including an active step as part of a product by process limitation (i.e. an active step wherein the claimed compositions are mixed).  Further, no clarification is provided by the instant specification, as the instant specification teaches mixing materials (see [0015]) and also teaches Vitamin E, which is generally known to be mixed tocopherols in the art (see Table 2).  The Examiner suggests amending the claims to recite “mixed tocopherols” to clearly set forth the components of the claimed composition.
Claims 5 and 19 recite “primary surfactant” and “primary emulsifier”.  It is not clear what makes a surfactant or emulsifier a “primary”.  Does the claim require that no surfactant or emulsifier is present?  Or can the composition still contain a surfactant or emulsifier as long as it is not “primary”?  For purposes of examination, the claims will be interpreted as being free of all additional surfactant or emulsifiers. Finally, the claims depends on claims 1 and 18 respectively, which requires both the bentonite and sodium stearoyl glutamate (claim 1) and polyglyceryl-8 oleate (claim 18).  Sodium stearoyl glutamate and polyglyceryl-8 oleate are generally regarded as emulsifiers, and based on the teachings of the prior art, the bentonite appears to have the same function of an 
Claim 7 recites “an emulsion of an oil phase and a water phase”.  It is not clear if the emulsion is a composition separate from the oil/water components recited by claim 1 (i.e. the Pickering formulation of claim 1 is combined with an additional emulsion) or if the claim is reciting that the oil/water components of claim 1 are emulsified.  Additionally it is noted that claim 1 is already drawn to a Pickering formulation, which in the art is typically understood to be an emulsion that is stabilized by solid particles (i.e. the organic-modified natural phyllosilicate in this case).  Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claim 8 recites “wherein the emulsion is obtained by performing the following steps: i. adding an amount of said organic—modified natural phyllosilicate to said oil phase; ii. mixing the phyllosilicate and the oil phase to obtain a first mixture; and iii. adding the first mixture to a water phase under stirring; wherein said steps i, 1i and ii are performed at a temperature where the phase oil is liquid for a period of time of less than about 30 minutes.”  However, claim 7 recites that the Pickering formulation of claim 1 comprises an emulsion that is stabilized with “the organic-modified natural phyllosilicate” (i.e. the organic-modified natural phyllosilicate recited by claim 1).  However, now claim 1 requires seven additional species in the claimed Pickering formulation, and it is not clear how the claimed product by process reflects the amendment to the composition of claim 1.  Where are those additional species in the process?  Is the “oil phase” the oils that are present in claim 1?  Or are is there an additional, separate oil phase? 
Claim 26 recites the limitation "the oil phase" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 does recite helianthus annuus seed oil and tocopherol, however it is not clear if this is “the oil phase” that the claim is referring to or if there is another oil phase. Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claim 26 recites the limitation "the clay platelets" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27 and 28 recite “a secondary xanthan gum”.  The claims are requiring both xanthan gum and citric acid and it is not clear what the term “secondary” is referring to with the xanthan gum.  The structure of the xanthan gum?  The amount of xanthan gum?  Further, there is nothing in the instant specification teaching or defining what “a secondary xanthan gum” is. Thus, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.
Claims 2-4, 9-13, and 29 are rejected for depending on an indefinite base claim.

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that that the terms “primary surfactant” and “primary emulsifier” are well known in the art and that the term “primary” in association with “emulsifier” or “surfactant” is an indicator of its important strength.  Applicant argues it is well known in the art that “primary surfactants’ and “primary emulsifiers’ have a hydrophile-lipophile balance (“HLB”) typically being between 8 and 16 and that a primary surfactant may be embodied as sodium laureth sulfate, while a primary emulsifier may be embodied as glyceryl mono stearate.  However, the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  Generally speaking, the “primary” surfactant is the one that is present in the highest concentration.  Thus it is unclear how a composition can include surfactants and/or emulsifiers and yet be “free” of a primary, as the highest concentration one would be understood to be the primary.  Further, while it is well-established that a patentee or applicant is free to be his or her own lexicographer, the written description must clearly redefine the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033.  In the instant case, there is nothing in the instant specification which defines “primary surfactant” and “primary emulsifier” by their HLB value or as specific materials.  Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, Applicant’s arguments are not found to be persuasive.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611